ON PETITIONS FOR REHEARING
PER CURIAM.
The only new matter sought to be raised on the appellants’ (other than. Dole) petitions for rehearing is the claim that since these defendants were charged with conspiring with Dole and he is not guilty, they, equally, could not be guilty, or, alternatively, they have been prejudiced. It is elementary that all defendants named as conspirators need not be convicted. Even if a case goes to verdict, the verdict as to one may be set aside without affecting the others. Glasser v. United States, 1942, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680; United States v. Socony-Vacuum Oil Co., 1940, 310 U.S. 150, 247, 60 S.Ct. 811, 84 L.Ed. 1129. In the present case there was ample evidence of a conspiracy between Jacobs and Reiss. We do not agree that “this evidence cannot be segregated.” Rather, as is intrinsic in our opinion, it is because it was separable that we ordered Dole’s acquittal. While in such a situation Jacobs and Reiss might be entitled to a new trial, this would be only if we thought it reasonably possible that the - jury’s finding against them had in fact depended upon its belief in elements of the government’s “case” against Dole. We have no such thought.
The petitions for rehearing are denied.